DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed March 9, 2021.
Claims 8, 15, and 20 have been previously canceled.
Claims 1, 9, and 16 are currently amended.
Claims 2-7, 10-14, and 17-19 are in their original presentation.
Claims 1-7, 9-14, and 16-19 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-14, and 16-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a method (claim 1), apparatus (i.e., computer program product) (claim 9), and system (claim 16) that performs the functions of: receiving, by one or more computer processors, a notification of one or more incidences of a contagious disease in at least one geographic region; retrieving, by the one or more computer processors, a plurality of information associated with the contagious disease and a plurality of information associated to a plurality of travelers to the at least one geographic region in a timeframe associated with the one or more incidences of the contagious disease; receiving, by the one or more computer processors, a request for a medical appointment from the plurality of travelers; retrieving, by the one or more processors, a plurality of travel information associated with the plurality of travelers; retrieving, by the one or more computer processors, information on one or more reported incidences of the contagious disease in the at least one geographic region traveled to by the one or more travelers; analyzing, by the one or more computer processors, the plurality of travel information and the information of the one or more reported incidences of the contagious disease in the at least one geographic region traveled to by the plurality of travelers; wherein analyzing the plurality of travel information associated with the plurality of travelers includes automatically retrieving from one or more additional computer systems information on emerging incidences of the contagious disease that re correlated with the plurality of travelers who have traveled to the at least one geographic region in the timeframe associated with the one or more incidences of the contagious disease, and wherein the additional one or more computer systems are computer systems associated with one or more travel companies; determining, by the one or more computer processors, a level of risk associated with the travel history of the one or more travelers, based, at least in part, on a number of incidences of the contagious disease, a rate of disease transmission, a mode of disease transmission, historical disease outcome, a number of locations and a size of one or more regions affected by an outbreak of the contagious disease; wherein determining the level of risk includes determining a high number of incidences of the contagious disease having a high mortality rate in the one or more regions indicates a high level of risk associated with the travel history of the plurality of travelers; prioritizing, by the one or more computer processors, a time and a location for the medical appointment for the one or more travelers based, at least in part, on the level of risk associated with the travel history of the one or more travelers, wherein prioritizing the time and location for the medical appointment includes determining that the plurality of travelers have visited the at least one geographic region affected by the outbreak of the contagious disease within a pre-configured timeframe, and responsive to a determination that the plurality of travelers have visited the at least one geographic region affected by the outbreak, recommending the plurality of travelers visit a medical facility at a next available time and at a location nearest to the plurality of travelers; and determining, by the one or more computer processors, at least one action based, at least in part on a level of severity associated with the one or more incidences of the contagious disease, wherein the at least one action includes notifying a plurality of hospitals and a plurality of healthcare providers to set up a plurality of isolated areas for the plurality of travelers.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “certain methods of organizing human activity”, which are interactions between individuals that can include: fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
The claim is directed to identifying and responding to the outbreak of a contagious disease. This information receives data regarding incidences of a disease, data regarding one or more travelers that might have been in the geographic region exposed to the disease by being in proximity to the recorded instances of the disease, analyzes a plurality of travel information and information of one or more reported incidences of a contagious disease in a geographic region, determines a level of risk associated with the travel history of the plurality of travelers, prioritizes patient appointment requests based on the level of risk the patient is infected with the contagious disease, determining at least one action to be performed, and notifying individuals to perform the at least one action. Prioritizing the patient appointment request based on the a patient’s level of risk determined through analysis of patient and disease data and scheduling an appointment at a next available time at a location nearest the 

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), or generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), as discussed below.
The steps of receiving the notification of the one or more incidences of a contagious disease, retrieving information associated with the contagious disease, and retrieving information associated to one or more travelers to the at least one geographic region in a timeframe associated with the one or more incidences of the contagious disease, receiving a request for a medical appointment from the one or more travelers, retrieving a plurality of travel information from the one or more travelers, retrieving information on one or more reported incidences of the contagious disease in the at least one geographic region traveled to by the one or more travelers, and automatically retrieving from one or more additional computer systems information on emerging incidences of the contagious disease that re correlated with the plurality of travelers who  are all examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.05(g)). Insignificant extra-solution activity is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g)).
The step of notifying a plurality of hospitals and a plurality of healthcare providers to set up a plurality of isolated areas for the plurality of travelers is an example of necessary data outputting because it is providing instructions to perform the determined action to the individuals intended to perform that action. Necessary data outputting is an example of an insignificant extra-solution activity (MPEP 2106.05(g)).
The limitations requiring the specific types of data to be received, retrieved, analyzed, and used to base determinations and prioritizations are examples of the insignificant extra-solution activity of selecting by type or source the data to be manipulated (MPEP 2106.05(g)), but they also serve to generally link the implementation of the abstract idea to the field of use of global health. Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 
The steps reciting the steps be performed “by the one or more computer processors”, such as the receiving, retrieving, analyzing, determining, and prioritizing steps, without a sufficient description as to how the steps are performed (outside of identifying the types and sources of data to be manipulated) are mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (retrieving data), sending and receiving data over a network (receiving data, retrieving data from other computer systems, and notifying individuals), electronic recordkeeping (scheduling an appointment for the travelers), or performing repetitive calculations (analyzing data, determining a level of risk, prioritizing a time and appointment, and determining at least one action). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
see specification, par. [0013], “In various embodiments, servers 120, 140, and 150 can represent a server computing systems utilizing multiple computers as a server system, such as used in a cloud computing system or in a cloud computing environment. In another embodiment, each of servers 120, 140, and 150 can be a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, or any programmable electronic device capable of communicating with computer 130, and other computing devices (not shown) within distributed data processing environment 100 via network 110.”; see also par. [0064]-[0065] for descriptions of the storage media and the program instructions). Generic computer components or specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a system with a computer, which can be a computer, receiving a notification of an incidence, retrieving other information that might be related to the incidence, analyzing the data, and making a determination based on the analysis. This is a system of separate devices in communication over a network that are performing the functions of communicating data over a network and performing repetitive calculations (analysis and determination), which are well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-7 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-8 recite the same abstract idea of certain methods of organizing human activity of claim 1.
Claims 2-7 all recite additional limitations that amount to: insignificant extra-solution activity (e.g., claims 2 and 5 reciting that, under the broadest reasonable interpretation, amount to outputting the method of organizing human activity; claims 3-4 and 6-7, which are examples of selecting by type and source the data to be manipulated).
Claims 10-14 are ultimately dependent from Claim(s) 9 and includes all the limitations of Claim(s) 9. Therefore, claim(s) 10-14 recite the same abstract idea of certain methods of organizing human activity of claim 9.
Claims 10-14 are computer program product claims dependent from claim 9 that recite instructions to perform functions that are the same or substantially similar to the steps of the methods of claims 2-4 and 6-7, respectively. Therefore, claims 10-14 are rejected under 35 USC 101 for the same reasons as claims 2-4 and 6-7.
Claims 17-19 are ultimately dependent from Claim(s) 16 and includes all the limitations of Claim(s) 16. Therefore, claim(s) 17-19 recite the same abstract idea of certain methods of organizing human activity of claim 16.
Claims 17-19 are system claims dependent from claim 9 that recite systems configured to perform functions that are the same or substantially similar to the steps of the methods of claims 2-4. Therefore, claims 17-19 are rejected under 35 USC 101 for the same reasons as claims 2-4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9-13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shpits (US PG Pub. 2015/0100330) in view of Khan (US PG Pub. 2015/0012292), in further view of Singh (US PG Pub. 2017/0061074) and Almogy (US PG Pub. 2013/0318027).

Claim 1
	Regarding claim 1, Shpits teaches
A method comprising
Abstract, “A method and system for detecting and identifying infectious sites”
Receiving, by one or more computer processors, a notification of one or more incidences of a contagious disease in at least one geographic region
Par. [0044], “The system identifies infectious sites by initially: a) determining an illness being suffered by a user; b) if an infectious disease, calculating an incubation period for the disease in the user; c) backtracking through the user's location logs to determine where the user was at the time of infection, and c) identifying any such locations as infectious sites.”
Retrieving, by the one or more computer processors, a plurality of information associated with the contagious disease
Par. [0049], “In one embodiment the system may estimate an initial incubation period and contagious period based on the probable disease as determined by the system based on one or more of the symptoms reported by the user, data retrieved from a disease reference database, and known or suspected diseases present in the user's current or past locations. In one embodiment, once a probable disease is determined, the system estimates the incubation and contagious period based on the disease, preferably with reference to a disease database. In another embodiment, the system may also use information learned by the system about the particular disease, for example using data reported by other users.”
And a plurality of information associated to a plurality of travelers to the at least one geographic region in a timeframe associated with the one or more incidences of the contagious disease
Par. [0079], “Using stored location data 504 for the user who reported being ill, the user's locations during the incubation period of the disease are determined 704, and these locations are identified as infectious sites with time, space, and threat level parameters determined based on known or 
Retrieving, by the one or more computer processors a plurality of travel information associated with the plurality of travelers
Par. [0009], “In addition, the server continuously or intermittently geolocates each mobile device in the network and saves its location.”
Par. [0050], “The system may also cross-reference the user's past locations with the past locations of other users who may be experiencing similar symptoms in order to help identify an infectious site.”
Retrieving, by the one or more computer processors, information on one or more reported incidences of the contagious disease in the at least one geographic region traveled to by the plurality of travelers
Par. [0053], “The system may also detect a disease outbreak at an early stage, by identifying multiple users who are experiencing illnesses with similar symptoms. In one embodiment the system may detect an outbreak if a number of users report similar symptoms. In another embodiment the system may detect an outbreak by establishing a location link between users who report similar symptoms, for example if the user's locations can be traced back to common point of infection, which can be either a location or another infected person. Once an infected user is identified by the system, the system may also track the user's locations in order to track the spread of the disease.”
Analyzing, by the one or more computer processors, the plurality of travel information associated with the plurality of travelers and the information of the one or more reported incidences of the contagious disease in the at least one geographic region traveled to by the plurality of travelers
Par. [0055]-[0056] discuss the ability to use the information about the disease, the geographic locations of known incidences of those disease, and the demographics of the different users to determine a threat level for the disease at different geographic locations.
Par. [0055], “Preferably, the system should assign space and time boundaries, and a threat level to an infectious site. As used herein, "space boundaries" of an infectious site are the precise physical bounds of the infectious site as defined by actual location coordinates in any reference system, while "time boundaries" of an infectious site refers to the time period during which the site is considered to be infectious, and may be indicated as a series of calendar days which is bounded by a lower bound representing the start date and an upper bound representing the end date. Space and time boundaries may be assigned by the system to the infectious site based on the disease parameters of the particular disease. A "threat level" may be expressed as a constant or as a probability of infecting a person at varying distances from the infectious site. Threat levels may be assigned to a site based on the characteristics of the person who brought the infection to the site. For example, if the site became infectious with H1N1 from a 20-25 year old Caucasian female with average weight and height that suffering from H1N1, the site may be assigned a threat level of 50% at less than 5 m and 10% at more than 10 m up to 15 m, for a time period of 10 days. On the other 
Par. [0056], “If the disease is known, the disease parameters may be obtained from a disease database. If the disease is unknown, initial disease parameters may be estimated and later refined once more real-time health data becomes available. Using known or estimated disease parameters, the system may assign initial space and time boundaries to the infectious site, and identify and notify potentially affected users. These users in turn may then provide additional real-time health data, leading to further refinement, identification, notification, further refinement, etc. Statistical analysis, such as Bayesian inferences, can be used to estimate the disease parameters based on the data being reported by affected users.”
Determining, by the one or more computer processors, a level of risk associated with the travel history of the plurality of travelers, 
Par. [0008], “The present invention overcomes these difficulties with the prior art by providing an outbreak detection system which can detect an outbreak before a confirmed disease is reported, and alert users who may be exposed or are at risk of becoming exposed. In addition, real-time disease data is gathered from hundreds of users and analyzed for valuable information about the disease, its parameters of infection, and its source.”
Fig. 4B; Par. [0076], “Sample notification 400 may identify the specific hazard or threat detected, and may offer health advice. In FIG. 4B, sample notification 402 may be generated by the system and sent to a user's mobile device when the user has been identified by the system as being infected by a disease and has high likelihood of being contagious. For example, based on the user's location log and data obtained from other users the system may 
The level of risk being based, at least in part, on a number of incidences of the contagious disease, a number of locations and a size of one or more regions affected by an outbreak of the contagious disease
Fig. 3A; Par. [0075], “Map view 304 may display a list of detected hazards and distance to each hazard from the user's present location. Map view 304 may display a geographical map of the user's vicinity or larger geographical territory, region, or continent with areas of detected disease outbreaks indicated by colors or shading which may represent for example disease type or number of incidents detected, but any other relevant information may be represented as well. List view 306 may display a list of detected hazards and distance to each hazard from the user's present location, and may also allow a user to access additional relevant information pertaining to each hazard shown in the list, such as range, number of incidents detected, general disease information, or tips to avoid infection.”
This shows that the user’s risk of infection can be determined in relation to a number of incidences of the contagious disease, a number of locations, and a size of the one or more regions (i.e., range). 
The level of risk being based, at least in part, on a rate of disease transmission, a mode of disease transmission, and historical disease outcome
Par. [0075], “List view 306 may display a list of detected hazards and distance to each hazard from the user's present location, and may also allow a user to access additional relevant information pertaining to each hazard 
Par. [0055], “A "threat level" may be expressed as a constant or as a probability of infecting a person at varying distances from the infectious site. Threat levels may be assigned to a site based on the characteristics of the person who brought the infection to the site.”
The probability of infecting a person at the varying distances is the rate of transmission.
Par. [0056], “Disease parameters also affect the space and time boundaries and threat level. As used herein "disease parameters" are any characteristics of the pathogen or environmental factors that would affect the likelihood of a transmission of the pathogen from one person to another. Examples of disease parameters would include such things as mode of transmission, e.g. direct vs. indirect contact, whether airborne infection is possible, the lifespan of the pathogen outside a host, or any other relevant information.”
Wherein determining the level of risk includes determining a high number of incidences of the contagious disease having a high mortality rate in the one or more regions indicates a high level of risk associated with the travel history of the plurality of travelers
Par. [0060] “The system may also be able to identify disease parameters for new disease outbreaks based on the accumulated health data received from users. In one embodiment the system may send disease data to other organizations such as an investigative body, a disease detection and prevention authority, or a health treatment facility. In one embodiment the system may be able to detect deaths associated with the disease.”
 This passage discusses the ability to detect deaths associated with the disease in the same context in which it is discussing the ability “to identify disease parameters”. Detecting the number of deaths is akin to a mortality rate because mortality rate is a proportional metric of the total number of deaths over a population (either total cases or total population in affected area). This shows that the Shpits references teaches the ability to include a measurement of the disease-related deaths when considering of the disease parameters and disease outbreaks. 
Because disease parameters “also affect the space and time boundaries and threat level”, Shpits teaches a system capable of considering a mortality rate when determining a threat level.
Prioritizing, by the one or more computer processors, a time and a location for the medical intervention for the plurality of travelers based, at least in part, on the level of risk associated with the travel history of the plurality of travelers
Par. [0012], “The system can also provide a user with advice and recommendations, direct the user to a nearby hospital, and order an ambulance to the user's current location.”
Par. [0014], “The system can also be used to direct certain patients to certain hospitals, for example in order to evenly distribute the number of patients across area hospitals or to ensure that users with similar diseases in the same area treated in the same hospital.”
Par. [0062], “The system can also intelligently direct affected users to area hospitals. For example, one of the contributing factors to the spread of outbreaks is the inability of health practitioners treating a small number of infected patients, to recognize early enough on that in fact an outbreak may 
The system is prioritizing the location of the hospital based on the information regarding the number of outbreaks because it can be helpful for the early cases in an outbreak to be treated together to help the hospital staff identify that an outbreak is occurring.
Par. [0066], “one embodiment, the client application may also provide users with a host of other valuable information and services. For example, the system may advise the user of the nearest hospital and expected ETA to the hospital, provide a map and directions to the hospital, or an option to phone the hospital directly from the system GUI. The system may also provide the ability for a user to input and store personal medical information which the system can automatically send to the hospital admitting department. The system may also automatically order an ambulance to be dispatched to the user's current location.”
The system is prioritizing the time for the medical appointment by recommending the patient go to the hospital immediately and providing an ETA. The system is also described as being able to receive patient information to deliver to the hospital admitting department, presumably to prepare the hospital for the patient’s arrival.
The system can also prioritize the location based on nearest so that the patient is transported to the hospital the quickest.
Par. [0071], “There may also be displayed to the user health related advice and suggested treatment, which may include getting to a hospital. There may also be calculated and displayed the closest hospital with expected time of arrival. There may also be displayed to the user options to display a map or call the hospital.”
Wherein prioritizing the time and location for the medical intervention includes determining that the plurality of travelers have visited the at least one geographic region affected by the outbreak of the contagious disease within a pre-configured timeframe
Par. [0036], “In one embodiment, if a first user submits a health report consisting of a confirmed disease, the system may calculate the probable incubation period for the disease in the first user, and may also calculate the probable infectious, i.e. contagious, period of the disease in the first user. The system may determine that potentially affected other users are those users whose location logs indicate that those users have been proximate to one or more locations which the first user had been to during the probable incubation and/or infectious period.”
The prioritization of the time and location for the medical treatment advised to the user, the system has the ability to route the user to the nearest hospital if the problem is an emergency or route all users infected by the same outbreak to the same hospital. These are done based on the likelihood that a user has a determined disease. The determination of which disease the user likely has is based at least in part on a determination that the user has visited an infectious site and a timeframe for the infectious site (see par. [0055]-[0056], 
And responsive to a determination that the plurality of travelers have visited the at least one geographic region affected by the outbreak, recommending the plurality of travelers visit a medical facility at a next available time and at a location nearest to the plurality of travelers
Par. [0066], “In one embodiment, the client application may also provide users with a host of other valuable information and services. For example, the system may advise the user of the nearest hospital and expected ETA to the hospital, provide a map and directions to the hospital, or an option to phone the hospital directly from the system GUI. The system may also provide the ability for a user to input and store personal medical information which the system can automatically send to the hospital admitting department. The system may also automatically order an ambulance to be dispatched to the user's current location.”
The system recommends the travelers go to a hospital, give the travelers directions to the nearest hospital, and gives the patient an estimated time at which the patient will arrive at the hospital.
Determining, by the one or more computer processors, at least one action based, at least in part, on a level of severity associated with the one or more incidences of the contagious disease
Par. [0022], “According to the present invention there is further provided a method of detecting and warning of location-specific hazards, the method including a server… (d) determining, based at least in part on the stored location updates, which if any other of the plurality of persons are 
Par. [0041], “The visual component of the notification may include, where appropriate, any one or more of a warning, a recommendation, and a prompt to enter additional data. For example, a notification sent to a potentially affected user may: warn the user that an infectious disease was detected at a location where the user had been, advise the user to see a doctor, and prompt the user to submit a health report identifying any current symptoms or answer specific relevant questions.”
Par. [0067], “The system may also provide users the ability to set alert thresholds according to their personal preferences. For example, a user may choose to receive all alerts, local area alerts, alerts only affecting the user, high-risk alerts, or no alerts at all.”
The at least one action including providing notifications to a hospital based on identified incidents of an infectious disease
Par. [0066], “The system may also provide the ability for a user to input and store personal medical information which the system can automatically send to the hospital admitting department.”
The at least one action including providing a recommendation that a user go to a hospital or see a healthcare provider
Par. [0066], “In one embodiment, the client application may also provide users with a host of other valuable information and services. For example, the system may advise the user of the nearest hospital and expected ETA to the hospital, provide a map and directions to the hospital, or an option to phone the hospital directly from the system GUI. The system may also provide the ability for a user to input and store personal medical information which the 
Par. [0071], “FIG. 1D shows a sample diagnosis screen which may be displayed upon the user clicking or tapping 112. There may be displayed to the user a list of likely diseases which the user is infected with along with a percentage representing a computed probability of the indicated disease being the disease the user is infected with. There may also be displayed to the user health related advice and suggested treatment, which may include getting to a hospital. There may also be calculated and displayed the closest hospital with expected time of arrival.”
The at least one action including providing a recommendation that the user isolate
Par. [0041], “A notification sent to a user with a confirmed infectious disease may advise the user to quarantine himself/herself until further notice. A notification sent to a user potentially affected by a hazard may advise the user to clear the area immediately, and/or report if the hazard is still there.”
However, Shpits does not explicitly teach
Wherein analyzing the plurality of travel information associated with the plurality of travelers includes automatically retrieving from one or more additional computer systems information on emerging incidences of the contagious disease that are correlated with the plurality of travelers who have traveled to the at least one geographic region in the timeframe associated with the one or more incidences of the contagious disease
Wherein the additional one or more computer systems are computer systems associated with one or more travel companies
Receiving, by the one or more computer processors, a request for a medical appointment
Scheduling the plurality of travelers for an appointment at a next available time
The at least one action includes notifying a plurality of hospitals and a plurality of healthcare providers to set up a plurality of isolated areas for the plurality of travelers
Khan teaches
Wherein analyzing the plurality of travel information associated with the plurality of travelers includes automatically retrieving from one or more additional computer systems information on emerging incidences of the contagious disease that are correlated with the plurality of travelers who have traveled to the at least one geographic region in the timeframe associated with the one or more incidences of the contagious disease, wherein the additional one or more computer systems are computer systems associated with one or more travel companies
Par. [0050], “The global pathogen activity database 30 is preferably populated with one or more of the following pertaining to each pathogen: official government notifiable disease surveillance data, online real-time news (e.g. GPHIN, HealthMap, MediSys), communications from medical and public health professional networks (e.g. Pro-MED mail), real-time social media content, test results from point of care diagnostic devices, self-reported syndromes inputted via mobile health web-applications, and Internet search engine activity (e.g. Google.TM. Flu Trends). For definition purposes, variants of the same microorganism (i.e. such as a drug resistant or highly pathogenic form) are considered unique pathogens.”
Par. [0051], “Finally, the global transport database is preferably is populated with data on worldwide flight schedules (e.g. Official Airline Guide), worldwide airline passenger ticket sales and flight itineraries (e.g. International Air Transport Association), and real-time aircraft-level flight data (e.g. FlightStats).”
Par. [0052], “As will now be apparent to a person skilled in the art, the invention takes advantage of pathogen vulnerability assessments, pathogen activity assessments and transportability assessments in deriving an index or score for each of these. It is also contemplated that an unweighted or weighted cumulative index or score would be derived. The cumulative index, specific to each pathogen and each city with at least one airport in the world, may then be used as an overall indicator for assessing or forecasting the local risks of global infectious diseases.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Shpits the ability to access travel information from a computer system from a travel company, as taught by Shuster, because this data can be used for “predicting the local area impact of the spread of global infectious diseases” (see Khan, Abstract).
Singh teaches
Analyzing patient data and prioritizing the scheduling of a medical appointment in response to receiving, by the one or more computer processors, a request for a medical appointment
Par. [0079], “The health monitoring and tracking systems (e.g., system 300), methods and computer program products described herein assist patients with heath assessment and monitoring by enabling patients to provide information related to their health via an application on a computing device in 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Shpits and Khan the ability to allow the user to input a request for a medical appointment prior to analyzing the patient data and then prioritizing the care based on that analysis, as taught by Singh, because it allows a patient that thinks they might have an issue requiring medical attention to take the initiative and seek medical care while still being able to reduce cost by prioritizing the degree to which the patient needs the care (e.g., avoiding a trip to the ER if the symptoms can be resolved through less expensive means) (see Singh, par. [0075]).
Singh further teaches
Scheduling the plurality of travelers for an appointment at a next available time based on an urgency of a situation
Par. [0027], “According to various embodiments, the prompt represents at least one of a forecast as to the progression of the medical condition, the corresponding degree of urgency and a recommendation to contact at least one of the providers (or take other actions including, but not limited to, taking a fever reducing medicine). In one embodiment, the at least one processor is further configured to schedule a meeting for the user with a provider.”
Available is a relative term that relates to both the availability of the patient and the availability of the provider. Because Singh specifically discusses scheduling this appointment based on a sense of urgency related to the patient’s condition, the Singh reference suggests that the appointment would be as soon as possible.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Shpits, Khan, and Singh the ability to schedule an appointment at a next available time, as taught by Singh, because it allows for the system to react to a degree of urgency of the patient’s condition and ensure they receive the adequate care for that patient (see Singh, par. [0027]).
Almogy teaches
The at least one action includes notifying a plurality of hospitals and a plurality of healthcare providers to set up a plurality of isolated areas for the plurality of travelers
Par. [0267], “Furthermore, given our knowledge of disease content in an area, its rate of spread and the demographics it affects the system and method may can provide users (and/or MDs/Hospitals/HMOs) with accurate individual disease warnings and the means to avoid them (vaccination/prophylactics/prevention).”
Par. [0268], “Based on the above individual VT users will receive specific warnings when applicable (based on location, demographics, infection and movement history). Further, health organization may receive highly efficient vaccination/prevention strategies generated by the system. These will consist of highly targeted vaccination/prophylactic recommendations (e.g. provide vaccination against pertussis to kindergartens X, Y and Z) as well as other measures (quarantine etc.) if necessary.”
see Almogy, par. [0268]).

Claim 2
	Regarding claim 2, the combination of Shpits, Khan, Singh, and Almogy teaches all the limitations of claim 1. Shpits further teaches
Executing, by one or more computer processors, the at least one action
Par. [0084], “Detection logic 1208 includes code for causing the processor 1204 to process the disease data and to detect one or more infectious sites associated with the disease data that may have caused the disease symptoms, and to identify one or more other mobile devices 1201 that have visited the infectious site based on those other mobile devices' stored locations as received and stored by geolocation logic 1210. Notification logic 1212 includes code for causing the processor 1204 to send notifications to one or more mobile devices 1201 as appropriate, for example notification logic 1212 may send a notification to mobile device 1201 if detection logic 1208 detects that mobile device 1201 visited an infectious site.”

Claim 3
	Regarding claim 3, the combination of Shpits, Khan, Singh, and Almogy teaches all the limitations of claim 1. Shpits further teaches
The one or more travelers to the at least one geographic region including travelers currently visiting the at least one geographic region and travelers who have previously visited the at least one geographic region in the timeframe associated with the contagious disease
Par. [0076], “FIGS. 4A-4C illustrates sample notifications 400, 402 and 404 which may sent by the system to a user's mobile device and may be automatically displayed on the user's mobile device upon a certain event be detected by the system. For example, sample notification 400 in FIG. 4A includes an alert that may be generated and sent to a mobile device when the system detects that the mobile device (and hence the user) is likely to enter or just entered an infectious area.”
Notifying a user of an infectious disease site when the user “is likely to enter or just entered an infectious area” means that the system is alerting users currently present in areas determined to be infected.
Par. [0076], “For example, based on the user's location log and data obtained from other users the system may have determined that the mobile device (and hence user) had at some point in the past entered an area likely to be infected with flu and the user is likely to be infected with flu.”
This shows that the system notifies users who have previously visited the infected areas.

Claim 4
	Regarding claim 4, the combination of Shpits, Khan, Singh, and Almogy teaches all the limitations of claim 1. Shpits further teaches
Determining, by the one or more computer processors, a level of severity associated with the one or more incidences of the contagious disease
Par. [0055], “Space and time boundaries may be assigned by the system to the infectious site based on the disease parameters of the particular disease. A "threat level" may be expressed as a constant or as a probability of infecting a person at varying distances from the infectious site. Threat levels may be assigned to a site based on the characteristics of the person who brought the infection to the site. For example, if the site became infectious with H1N1 from a 20-25 year old Caucasian female with average weight and height that suffering from H1N1, the site may be assigned a threat level of 50% at less than 5 m and 10% at more than 10 m up to 15 m, for a time period of 10 days. On the other hand, if the site became infected by a 20-30 year old male, the site may be infectious at 25%-90% at 0-25 m for a period of 15 days.”
Par. [0056], “Disease parameters also affect the space and time boundaries and threat level. As used herein "disease parameters" are any characteristics of the pathogen or environmental factors that would affect the likelihood of a transmission of the pathogen from one person to another. Examples of disease parameters would include such things as mode of transmission, e.g. direct vs. indirect contact, whether airborne infection is possible, the lifespan of the pathogen outside a host, or any other relevant information.”

Claim 5
	Regarding claim 5, the combination of Shpits, Khan, Singh, and Almogy teaches all the limitations of claim 1. Shpits further teaches
The at least one action associated with the one or more incidences of the contagious disease includes one or more of: notifying the plurality of travelers to the at least one geographic region of a potential exposure to the contagious disease, notifying a healthcare provider of a potential exposure of at least one individual in a vicinity of the healthcare provider, notifying a medical provider to set-up an appointment for the plurality of travelers, and notifying a governmental agency of a potential exposure to the contagious disease
Par. [0041], “Once identified, the system may send notifications to potentially affected users' mobile devices. Notifications may include a visual component which is displayed on the GUI, and an audible component which may cause an audible alert to be sounded on the mobile device. The visual component of the notification may include, where appropriate, any one or more of a warning, a recommendation, and a prompt to enter additional data. For example, a notification sent to a potentially affected user may: warn the user that an infectious disease was detected at a location where the user had been, advise the user to see a doctor, and prompt the user to submit a health report identifying any current symptoms or answer specific relevant questions.”
Par. [0053], “Furthermore, the system may detect when a disease which was previously contained within a single country or territory has become global, by monitoring the locations of infected users and detecting when a user crosses an international boundary. In one embodiment, the system may also warn authorities in the destination country that an infected user has entered the country. In one embodiment, the system may also provide a health authority in the destination country with the current location of the infected user.”

Claim 6
	Regarding claim 6, the combination of Shpits, Khan, Singh, and Almogy teaches all the limitations of claim 1. However, Shpits does not teach 
Receiving the notification of the one or more incidences of the contagious disease in at least one geographic location further comprises monitoring, by one or more computer processors, at least one of a newsfeed, website, a blog, and a social media site to identify recent occurrences of a contagious disease
Khan teaches
Receiving the notification of the one or more incidences of the contagious disease in at least one geographic location further comprises monitoring, by one or more computer processors, at least one of a newsfeed, website, a blog, and a social media site to identify recent occurrences of a contagious disease
Par. [0050], “The global pathogen activity database 30 is preferably populated with one or more of the following pertaining to each pathogen: official government notifiable disease surveillance data, online real-time news (e.g. GPHIN, HealthMap, MediSys), communications from medical and public health professional networks (e.g. Pro-MED mail), real-time social media content, test results from point of care diagnostic devices, self-reported syndromes inputted via mobile health web-applications, and Internet search engine activity (e.g. Google.TM. Flu Trends). For definition purposes, variants of the same microorganism (i.e. such as a drug resistant or highly pathogenic form) are considered unique pathogens.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Shpits, Khan, Singh, and Almogy the ability to receive notifications regarding incidences of a contagious disease by monitoring sources including newsfeeds, websites, and blogs, as taught by Khan, because information from those sources can be used to identify pathogen activity, which can then be combined with other data, such as travel data and risk factor data, to identify which locations are most at risk of an infectious disease (see Khan, par. [0049]-[0052]).

Claim 9
	Claim 9 is a computer program product claim that recites a computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, where the program instructions are executable by a processor to perform functions that are the same or substantially similar to the method steps of claim 1. Shpits teaches the following limitations not present in claim 1
One or more computer readable storage media and program instructions stored on the one or more computer readable storage media, where the program instructions are executable by a processor 
Par. [0022], “a non-volatile memory, operationally coupled to said processor, on which is stored executable code readable by said processor, the code including…”
The remainder of par. [0022] discusses the functions performed when the stored executable code is executed by the processor.
Please refer to the rejection of claim 1 for additional limitations.

Claims 10-13
Claims 10-13 are computer program product claims dependent from claim 9 that recite limitations that are the same or substantially similar to the steps of the methods of claims 2-4 and 6. Please refer to the rejections of claims 9 and 2-4 and 6.

Claim 16
	Claim 16 is a system claim that recites a computer system configured to perform functions that are the same or substantially similar to the steps of the method of claim 1. Shpits discloses the following limitations not present in claim 1
One or more computer processors, one or more computer readable storage media and program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors
Par. [0022], “According to the present invention there is further provided a server, the server including (a) a processor; and (b) a non-volatile memory, operationally coupled to said processor, on which is stored executable code readable by said processor, the code including…”

Claims 17-19
Claims 17-19 are system claims dependent from claim 16 that recite limitations that are the same or substantially similar to the steps of the methods of claims 2-4. Please refer to the rejections of claims 16 and 2-4.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shpits, Khan, Singh, and Almogy, in further view of Zamer (US PG Pub. 2016/0063215).

Claim 7
	Regarding claim 7, the combination of Shpits and Singh teaches all the limitations of claim 1. However, Shpits does not teach
Retrieving the plurality of information associated to the plurality of travelers to the at least one geographic region further comprising: retrieving, by the one or more computer processors, travel information extracted from a passport associated with the at least one geographic region and a timeframe associated with the disease
Retrieving, by the one or more computer processors, travel information input by a customs agent or other representative of a government agency associated with the at least one geographic region and a timeframe associated with the contagious disease
Zamer teaches
Retrieving the plurality of information associated to the plurality travelers to the at least one geographic region further comprising: retrieving, by the one or more computer processors, travel information from a variety of sources using a variety of information types associated with the at least one geographic region and a timeframe associated with the disease
The specific sources are three external sources that are likely to contain travel information. This is non-functional language because there is no functional difference between the travel information being received from a passport, a government agency, or a travel service, and travel information received from other sources other than the specific source the information was obtained from. Because this is a descriptive, non-functional limitation regarding the source of the travel information, the claim limitations regarding the specific sources will be given little to no patentable weight (MPEP 2111.05).
Par. [0035], “In some embodiments, the user may report (e.g., via their travel health management application or website using their user device) that they are traveling to a new location at block 104. However, the user does not need to report travel to the new location in the travel health management system 200, as the system may detect travel to the new location without any input from the user, just a few examples of which are provided below.”
Par. [0036]-[0039] go on to describe the different ways the system has to retrieve travel data associated with the user’s movements at a given point in time. 
Further, Zamer does discuss the ability to exchange information with governmental entity systems, including customs and immigrations systems that would provide access to passport information (par. [0033], [0040]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Shpits, Khan, Singh, and Almogy the ability to access the travel information for a user by obtaining data from a plurality of external sources, as taught by Zamer, because it allows the system to identify a user’s travel plans, travel history, and location, without requiring the user to input them into the system directly (see Zamer, par. [0035]).

Claim 14
Claim 15 is a computer program product claim dependent from claim 9 that recites limitations that are the same or substantially similar to the steps of the method of claim 7. Please refer to the rejections of claims 9 and 7.

Response to Arguments
101 Rejections
Applicant's arguments filed March 9, 2021, have been fully considered but they are not persuasive.


Regarding the assertions that the claims do not recite mathematical concepts or mental processes, the rejection does not assert the claims as reciting limitations that fall under those enumerated groupings, so these arguments are moot.
Regarding the arguments that the claims do not recite managing personal behavior because the claims focus “on the processing of a large volume of data obtained from one or more additional computer systems related to contagious disease and travel history” and that these limitations “could easily be applied to wildlife travel patterns and wildlife contagious diseases” (Remarks, pg. 15 of 27), this excludes the limitations that recite submitting a request for a medical appointment, prioritizing the medical appointment, scheduling a medical appointment, and determining at least one action that includes “notifying a plurality of hospitals and healthcare providers to set up a plurality of isolated areas for the plurality of travelers.” The process of scheduling an appointment between a traveler and a medical provider and determining actions to be taken by hospitals and healthcare providers are limitations that are considered to be managing personal behavior, managing interactions, and/or providing instructions, and they clearly do not apply to wildlife travel patterns or wildlife contagious diseases. Additionally, when describing “travelers”, the specification at no time suggests that the system is to be used for the monitoring of migrating wildlife, monitoring outbreaks of wildlife contagious diseases, or anything that would teach or suggest that the inventor considered this invention to be used for monitoring outbreaks of contagious diseases among anything other than human populations. 
With respect to the assertions that the claims recite limitations that more than generally link the performance of the abstract idea to a particular technological environment, the rejection did not assert that they generally linked the abstract idea to a particular technological 
Additionally, “leveraging travel information for identification of travelers currently visiting the affected region or travelers who have previously visited the affected region or location in the timeframe associated with the contagious disease or virus to determine priority when scheduling medical appointments” is not an improvement to computer functionality. This problem is based on the selection of the information to be used when scheduling appointments, and the problem is not based in some limitation in the technological capabilities of prior art systems (MPEP 2106.05(a), “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool.”). 
For at least the foregoing reasons, the claims recite an abstract idea and do not contain additional limitations that are sufficient to integrate it into a practical application. The assertion that the claims are not “a mere ‘drafting effort designed to monopolize the judicial exception’” (Remarks, pg. 16 of 27, citing 2019 PEG), are not persuasive.

With respect to the assertions that the claims contain additional limitations that amount to significantly more than an abstract idea, the arguments in support of this assertion are not persuasive.
With respect to the assertion that “the claims are clearly directed to adding a specific limitation other than what is well-understood, routine, and conventional in the field, or adding unconventional steps that confine the claims to a particular useful application that improves the functionality of a computing device, and provides an improvement to the particular technological healthcare management” (Remarks, pg. 17 of 27, emphasis in original), the arguments in support of this are not persuasive.
which includes unconventional steps that confine the claims to a particular useful application that improves the functionality of a computing device, and provides an improvement to the particular technological field of healthcare management.” (Remarks, pg. 18 of 27). 
The language used to support the Applicant’s arguments, “Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application” is taken from the Bascom decision (BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016); see also MPEP 2106.05.I.A.v). 
In Bascom, the invention at issue was a system for filtering content over a network. The claims were originally determined ineligible under 101 because the system only used components that were well-understood, routine, and conventional computer components, and filtering content was a conventional activity that was done either on the server side or the user side. However, the Federal Circuit determined the claims were eligible because the invention in Bascom utilized a process of filtering that moved the filtering to an intermediate location that allowed the system to an improved method of filtering content that had advantages from both conventional types of filtering that was not possible in prior art systems.
The present invention does not possess any such additional limitation that improves the functionality of a computing device. Rather, the system of the present invention is directed towards a system that uses a computing device as a tool to improve the abstract idea (i.e., the speed of the processing ability from a computer improves the system’s ability to prioritize patients; see MPEP 2106.05.I.A, “Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)”) through the use of generic computer (see specification, par. [0013]; [0064]-[0065]).


Prior Art Rejections
Applicant's arguments filed March 9, 2021, have been fully considered but they are not persuasive.

The Applicant asserts that the combination of references do not teach all of the claimed limitations. The arguments in support of this assertion are not persuasive.
With respect to the assertion that the claims do not teach “determining the level of risk including determining a high number of incidences of the contagious disease having a high mortality rate in the one or more regions indicates a high level of risk associated with the travel history of the plurality of travelers,” the arguments are not persuasive. 
Shpits discusses the ability to detect deaths associated with the disease in the same context in which it is discussing the ability “to identify disease parameters” (par. [0060]). Detecting the number of deaths is akin to a mortality rate because mortality rate is a proportional metric of the total number of deaths over a population (either total cases or total population in affected area). This shows that the Shpits references teaches the ability to include a measurement of the disease-related deaths when considering of the disease parameters and disease outbreaks. 
Shpits also teaches that disease parameters “also affect the space and time boundaries and threat level” (par. [0055]-[0056]). Therefore, Shpits teaches a system capable of considering a mortality rate when determining a threat level.
With respect to the new limitation regarding scheduling an appointment at a next available time at a location nearest the plurality of travelers, Shpits teaches notifying the users when they are determined to be potentially affected, directing them to the nearest hospital, including an ETA in the directions (which suggests the patient should immediately head to the 
For at least the foregoing reasons, the arguments that the combination of references do not teach all of the claim limitations is not persuasive, and the 103 rejections will be sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D. MOSELEY/Examiner, Art Unit 3686